Citation Nr: 1740306	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-11 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to February 16, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2007 and October 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran testified before the undersigned in an April 2017 hearing at the RO.  A transcript of that hearing is of record.

During the pendency of the appeal, a February 2015 rating decision assigned a higher rating of 100 percent for PTSD, effective February 16, 2012.  That higher rating does not constitute a grant of full benefits sought on appeal for the entire appeal period, therefore, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board previously remanded the claim in November 2012 for further development.  The requested VA examination was performed, and in light of the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, between October 4, 2004 and August 6, 2010, PTSD symptoms have resulted in occupational and social impairment with deficiencies in most areas, but not total social impairment.

2.  Resolving reasonable doubt in favor of the Veteran, as of August 6, 2010, PTSD symptoms have resulted in total occupational and social impairment.

3.  As of October 4, 2004, the Veteran has been unable to secure or follow a substantially gainful occupation by reason of service-connected disability.


CONCLUSIONS OF LAW

1.  Between October 4, 2004, and August 6, 2010, the criteria for a rating of 70 percent, but not higher, for PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2016).

2.  As of August 6, 2010, the criteria for a rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2016).

3.  From October 4, 2004, to August 5, 2010, the criteria for TDIU were met.  38 U.S.C.A. §§ 1155, 5101(a), 5121, 5121A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in December 2004 and March 2006. 

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been provided with multiple VA examinations, most recently in February 2015.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric disabilities are rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2016).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2016).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2016).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2016).

The symptoms listed in the General Rating Formula are examples, not an exhaustive list, and it is not required to find the presence of all, most, or even some of the enumerated symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). When determining the appropriate rating to be assigned for a service-connected mental disorder, the focus is on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment, rather than on the presence or absence of particular symptoms listed in the schedular criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

Relevant to a rating of the level of impairment caused by mental disorders is the score on a Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the American Psychiatric Associations' Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and indicates the examiner's opinion on the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  The assigned GAF scores increase or decrease as the Veteran's level of psychiatric impairment improves or declines.  A GAF score of 61 to 70 indicates some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, however, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Richard v. Brown, 9 Vet. App. 266 (1996).

The nomenclature in DSM IV has been specifically adopted by VA in the rating of mental disorders.  38 C.F.R. § 4.125, 4.130 (2016).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  Brambley v. Principi, 17 Vet. App. 20 (2003); Bowling v. Principi, 15 Vet. App. 1 (2001).

Effective March 19, 2015, VA revised the Schedule for Rating Disabilities with respect to the rating criteria for mental disorders.  The revisions replaced references in earlier editions of the DSM with revisions in the recently updated Fifth Edition (DSM-5).  Those revisions apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.

The Veteran contends that the disability ratings assigned for PTSD prior to February 16, 2012, do not accurately compensate the severity of PTSD.  The present claim for an increased rating arises from service connection for PTSD that was originally granted in a July 2007 rating decision.  

The record indicates that the Veteran was hospitalized for approximately six days in September 2004, after presenting to the emergency room seeking help for a major depressive disorder.  At that time, the Veteran reported untreated depression for many years, crying spells, isolation, avoidance, decreased appetite, weight loss, anhedonia, insomnia, nightmares, and flashbacks.  The Veteran stated he was unable to function, and was losing his auto body repair business.  The Veteran denied suicidal ideation, but stated he was at his "wit's end," and "can't take it anymore."  Examiners diagnosed PTSD and major depressive disorder.  GAF scores in September 2004 ranged from 50 to 55.  

In November 2004 VA medical records, the Veteran reported feelings of depression, anxiety attacks, and feeling uneasy around crowds of people.  The Veteran had started taking antidepressants, but symptoms were still present.  The Veteran reported problems with his business.  He lived with his wife, but they were separated.  On examination, grooming and hygiene were normal.  The Veteran's manner was cooperative and friendly.  Mood was anxious, and affect was flat.  The Veteran was oriented to person, place, and time.  Motor activity was noted as sedated, and speech was slow.  Memory function and thought process were normal.  The Veteran reported sleep impairment in the form of initial insomnia, feelings of hopelessness, helplessness, and anhedonia.  The Veteran's appetite was poor, and he had experienced recent weight loss.  His energy level was low, and he had difficulty concentrating.  The Veteran denied suicidal or homicidal ideation, and hallucinations.  Examiners diagnosed PTSD, and assigned a GAF of 55.  

At a February 2005 VA examination, the Veteran reported symptoms including depressed mood, social withdrawal, feelings of hopelessness, anhedonia, and sleep disturbances.  The Veteran reported that he had recently lost his auto repair business, and that he was depressed over the failure of the business.  The Veteran was estranged from his wife in 1985, and blamed himself for much of the conflict in the marriage.  The Veteran reported some social withdrawal, but had several veteran friends.  He described his hobbies as rebuilding cars, and buying and sailing boats.  On examination, the Veteran was appropriately groomed.  He was alert and oriented to person, place, and time.  The Veteran's mood was depressed, and affect was constricted.  The Veteran reported no suicidal or homicidal ideation, and no hallucinations.  There was no impairment of communication or thought process, speech was normal, and thinking was logical and goal oriented.  The examiner noted no panic attacks, phobias, obsessive thoughts or rituals that interfere with functioning.  The examiner stated that although the Veteran reported periods of depression in the past, he appeared to have become significantly depressed only recently in response to the failure of his business and his wife's prospective relocation to another state.  The examiner diagnosed major depressive disorder, and assigned a GAF of 60.  The examiner stated that the Veteran did not appear to meet the full criteria for PTSD at that time. 

Group therapy notes from October 2004 to May 2006 indicate the Veteran experienced symptoms including avoidance, hyperarousal, depression, panic attacks and anxiety, sleep disturbances, angry outbursts, nightmares, and flashbacks.  The Veteran's mood was reported as depressed with flat affect during this period.

In an April 2006 lay statement, the Veteran's sister reported that the Veteran was distant and detached since returning from Vietnam.  She also noted the Veteran had exaggerated startle response since returning from Vietnam.

In an April 2007 letter from the Veteran's treating therapist at VA, the therapist stated she first saw the Veteran in September 2004 due to depression, feelings of hopelessness and helplessness, emotional distress, and thoughts of giving up.  The Veteran presented over the course of treatment with severe PTSD symptoms, including intrusive thoughts, insomnia, nightmares, emotional numbing, hypervigilance, hyper-arousal, isolation, anxiety attacks, and avoidance of crowds.   The Veteran's therapist opined that the Veteran was profoundly incapacitated by symptoms of PTSD, which continued to limit his daily functioning, and ability to establishing meaningful relationships.  The Veteran had difficulty leaving the house due to hypervigilance.  The therapist further opined that the Veteran had not worked since his hospitalization in September 2004, and that he was not able to work or maintain gainful employment due to the severity of PTSD symptoms.  

In an April 2007 private medical letter, the Veteran's psychiatrist G.F., reported that he began seeing the Veteran in May 2006 for severe emotional difficulties, including depression.  The psychiatrist indicated there was evidence that the Veteran was not able to function for approximately two years prior to his first visit.  In May 2006, the Veteran suffered from fear, despair, nightmares, extreme anxiety, exaggerated startle response, lethargy, anhedonia, hypervigilance, emotional numbing, constant intrusive thoughts, and general sense of distrust.  The psychiatrist described the Veteran as quiet, withdrawn, isolated, and as avoiding interpersonal relationships.  The psychiatrist diagnosed PTSD, and assigned a GAF of 65.  In a March 2008 addendum, the psychiatrist opined that the PTSD symptoms were so severe that the Veteran was totally disabled and unable to function in an appropriate manner.  In addition to the symptoms listed in the April 2007 letter, the psychiatrist stated that the overwhelming hypervigilance was causing the Veteran to experience anxiety in crowds, and prohibited normal activities, such as going to the movies, eating at restaurants, shopping in malls, or spending time with friends in enclosed environments.  The Veteran had to sit facing exits or doors, or else he felt trapped.  The psychiatrist stated that the symptoms made it almost impossible for the Veteran to function, had negative effects on relationships, caused panic attacks, and thoughts of suicide.  The psychiatrist also reported the Veteran needed assistance with activities of daily living, such as shopping, cleaning, cooking, and paying bills.   

VA medical records of individual therapy sessions from September 2005 through January 2009 indicate the Veteran experienced symptoms including lethargy, angry outbursts, irritability, inability to trust others, anhedonia, sleep impairment in the form of initial insomnia, and impaired concentration.  On examination during this period, the Veteran consistently showed normal grooming and hygiene.  Motor activity was sedated.  Mood was depressed or neutral, and affect was flat.  The Veteran did not report suicidal or homicidal ideations, nor did he report any hallucinations.  Examiners consistently assigned a GAF of 55. 

At a February 2009 VA examination, the Veteran reported symptoms including re-experiencing stressors in dreams or memories, increased arousal and hypervigilance, sleep disturbance, emotional numbing, and avoidance behaviors.  The Veteran reported that he began checking his house and property at night about 15 years prior.  The Veteran reported that he became physically unable to work in his auto repair shop following a motor vehicle accident in 1998, which resulted in neck pain.  The examiner noted that the Veteran did not report taking days off of work due to symptoms of PTSD, and did not attribute the failure of his business to psychiatric symptoms.  The examiner noted that the Veteran was somewhat socially withdrawn.  The Veteran stated he continued to attend street hot rod shows every year, and went to cruise nights every week in his truck.  The Veteran stated he had a number of friends in New York and Florida.  On examination, the Veteran was neatly dressed and appropriately groomed.  The Veteran was alert and oriented to person, place, and time.  The Veteran's mood was neutral, and his affect was congruent.  The Veteran did not report any suicidal or homicidal ideation, hallucinations, panic attacks, obsessions, or phobias that interfered with normal functioning.  The examiner noted that the Veteran's statements in the VA examination were highly inconsistent with the psychiatrist's characterizations.  The examiner opined that because the Veteran supplied considerable detail in the interview, the psychiatrist's description was likely inaccurate.  The examiner described the PTSD symptoms as mild and recurring at least weekly, and assigned a GAF of 61.  

VA medical records of individual therapy sessions from January 2009 to January 2010 indicate the Veteran experienced symptoms including depressed mood, sleep disturbance, angry outbursts, irritability, feelings of distrust, and nightmares.  On examination, the Veteran's appearance was consistently normal.  The Veteran's mood was neutral, and affect appropriate.  Motor activity, attention, concentration, and thought process and content were all normal.  The Veteran did not report any suicidal or homicidal ideation.

Group therapy notes from May 2006 through March 2010 indicate the Veteran reported symptoms including isolation, anhedonia, angry outbursts, impulsive actions, exaggerated startle response, hypervigilance, flashbacks, nightmares, sleep impairment, inability to trust others, intrusive thoughts, and avoidance behaviors.  The Veteran described feeling isolated, but being unwilling or unable to enter into new relationships.  In a May 2006 therapy note, the Veteran specifically stated that he felt that he had to give up his business because he could no longer tolerate the stress of dealing with people, and his propensity to isolate himself.  

In an August 2010 statement, the Veteran reported that he was experiencing an increasing amount of flashbacks.  He also reported that he was not getting along with his longtime friends and neighbors.  The Veteran stated he experienced road rage, panic attacks, and depression for days at a time.

In a letter dated August 6, 2010, from the Veteran's therapist at VA, the therapist reported that the Veteran has had severe PTSD symptoms and depression, including panic attacks, detachment from others, social isolation, sleep impairment, avoidance, hyper arousal, anhedonia, angry outburst, impulsivity, depressed mood, and anxiety, which interfered with the Veteran's ability to carry out activities of daily life.  The therapist reported that the Veteran could not adapt to stressful circumstances, and was unable to establish or maintain effective relationships.  She also stated that there were numerous days on which the Veteran was unable to leave his home due to symptoms.  The therapist opined that the Veteran was unlikely to be able to obtain or maintain gainful employment due to the severity of psychiatric symptoms.

At an October 2010 VA examination, the Veteran reported symptoms including isolation, avoidance, anxiety, depressed mood, hypervigilance, being uncomfortable in crowds, disturbed sleep patterns, memory problems, angry outbursts, irritability, and anhedonia.  The Veteran reported that he re-experienced military stressors in nightmares, and in intrusive thoughts and memories.  The Veteran reported he continued to go to cruise nights, but no longer went to street hot rod shows.  On examination, the Veteran was appropriately dressed and groomed, and his hygiene was unremarkable.  The Veteran was alert, and oriented to person, place, and time.  The Veteran's mood was depressed, and his affect was constricted.  The Veteran reported passive suicidal ideation, but denied intent or plan.  The Veteran did not have any homicidal ideation, hallucinations, or delusions.  The Veteran reported he had been having panic attacks since the previous VA examination.  The examiner noted mild to moderate symptoms due to PTSD, but noted that the Veteran's presentation and psychometric test results suggested over-reporting.  The examiner stated that the PTSD symptoms were not severe enough to require continuous medication, and assigned a GAF of 60.  

In a May 2010 VA medical note, the Veteran complained of increased difficulty with memory, reporting that he was unable to remember the names of people.  The Veteran denied suicidal or homicidal ideation, but stated that his depression had worsened recently after meeting with people from Vietnam.  The Veteran experienced nightmares.  The examiner assessed memory problems likely due to depression.   

In VA individual therapy notes from January 2010 to March 2011, the Veteran's mood was noted as no better or worse.  The therapist noted the Veteran experienced anhedonia, and was unmotivated and disorganized.  The Veteran continued to have panic attacks.  He also experienced sleep disturbances, memory loss, angry outbursts, irritability, and depressed mood.  On examination during this period, the Veteran's grooming and hygiene were normal.  The Veteran's mood was neutral, and his affect was appropriate.  Motor activity, thought process, and thought content were all unremarkable.  The Veteran reported he had experienced weight loss starting in March 2010.  The Veteran reported feeling angry at the world during this time, and that reconnecting with a fellow Vietnam Veteran had made bad memories resurface.  
 
In a February 2012 letter from the Veteran's therapist at the VA, the therapist noted that she had seen the Veteran since December 2004.  She stated that the Veteran experienced severe anxiety and depression despite medication and non-medication interventions.  She described PTSD symptoms including hypervigilance, debilitating physical reactions to flashbacks and intrusive thoughts, problems with anger and rage, irritability, sleep impairment, nightmares, poor short term memory and concentration problems, anhedonia, and lack of motivation and desire to be involved.  The therapist also reported that the Veteran experienced numerous days on which he had difficulty getting out of bed and was unable to leave his home due to frequent anxiety attacks and depression.  She stated the Veteran's ability to work was greatly impaired due to the severity of the psychiatric issues.  

In a December 2012 private psychiatric disability examination, the Veteran reported that he was last employed in 2005 as the owner and operator of an auto mechanics business.  The Veteran reported that in 2004, he developed problems with increased anxiety, and became less organized.  The Veteran sold the business in 2005 due economic failure attributed largely to increased anxiety and disorganization from psychiatric symptoms.  

In a September 2015 psychiatric impairment questionnaire completed by a private psychiatrist for the period between October 2004 and February 2012, the psychiatrist reported that during that period, the Veteran had a major depressive disorder and PTSD, with GAF scores ranging from 45 to 55.  During that period, the psychiatrist noted positive clinical findings for memory loss, deficiencies in family relations, intermittent ability to perform activities of daily life, deficiencies in mood, difficulty adapting to stressful circumstances, intrusive memories, deficiencies in work or school, unprovoked hostility and irritability, inability to establish and maintain effective relationships, and depression affecting the ability to function independently, appropriately, and effectively.  The psychiatrist opined that the Veteran would not have been able to perform gainful employment during that time, as shortly after being hospitalized in 2004 for psychiatric problems, the Veteran lost his business secondary to not being able to function.  The psychiatrist reported that the Veteran was markedly limited during that period in the ability to complete a normal work week without interruptions due to psychiatric symptoms, interact appropriately with the general public, get along with coworkers or peers without distracting them or being distracted by them, and responding appropriately to changes in a work setting.  During that period, the psychiatrist believed the Veteran was moderately limited in the ability to maintain socially acceptable behavior, set realistic goals or make plans independently, maintain attention and concentration for extended periods, or sustain an ordinary routine without supervision.

In an April 2017 letter from the Veteran's therapist at the VA, the therapist reported that for the period between October 2004 and February 2012, the Veteran presented with severe and chronic PTSD symptoms, including recurring nightmares, flashbacks, intrusive thoughts of combat trauma, avoidance behaviors, hypervigilance, hyperarousal, exaggerated startle response, interference with concentrating, emotional numbing, and problems with anger and rage.  The Veteran was lethargic during that period, and was unable to enjoy things to any degree.  The Veteran had difficulty maintaining meaningful relationships, and remained alone since his separation from his wife.  The Veteran's treating therapist opined that during that period, the Veteran was grossly impacted by PTSD symptoms, was unable to maintain any gainful employment, and that he had total impairment in social and occupational functioning.  

At an April 2017 hearing, the Veteran reported that during the period from October 2004 to February 2012, he experienced symptoms including anger, panic attacks, anxiety, depressed mood, being disorganized, and being disoriented.  The Veteran reported he had three to four verbal confrontations with others a month, and experienced anxiety attacks causing chest pains.  During that time, the Veteran stated he could not sleep due to depression.  He felt overwhelmed by simple things, which caused panic attacks.  The Veteran also reported nightmares, crying spells, and lack of personal care or hygiene during that period.  He stated he had lost all ambition, drive, and had no stamina.  The Veteran testified that he had suicidal thoughts at the time he was hospitalized in September 2004.  He also stated that he isolated a lot during that time, did not have a lot of friends, and did not socialize.  The Veteran stated he had two sisters, one of which he saw once or twice a year, and the other with whom he had lost contact.  The Veteran reported that he last worked in January 2005, after 32 years in the auto repair business.  The Veteran reported problems with work resulting from symptoms including getting overwhelmed, panic attacks, and depressed mood.  The Veteran stated he sometimes left work and drive off for a long ride in the middle of the day.  The Veteran stated that in September 2004, he had a "massive breakdown," and walked away from everything, causing him to have to close his business.  He thought about going back to work, but stated he could not because of depression, panic attacks, and anger.  The Veteran also reported his medication warned him from operating heavy machinery or driving.  

Based upon the outpatient treatment records, and the VA examination reports, the Board finds that the criteria for a 70 percent rating for PTSD have been more nearly approximated from October 4, 2004, to August 6, 2010, as the Veteran is shown to have had deficiencies in most areas due to psychiatric symptoms during that period. 

In considering whether the Veteran was entitled to a higher rating, the Board has carefully considered the contentions and assertions that psychiatric disability was of such severity so as to warrant a 100 percent schedular rating for the entire appeal period.  In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which are found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as irritability, nightmares, and flashbacks, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the General Rating Formula for Mental Disorders until August 6, 2010.  The Board finds that total occupational and social impairment is not shown prior to August 6, 2010, as the Veteran is shown to have maintained some friendships and attended hot rod shows, which precludes a finding of total social impairment.  Therefore, as both total occupation and social impairment is required for a 100 percent schedular rating, the Board finds that a 100 percent schedular rating is not warranted prior to August 6, 2010.

In the August 6, 2010, letter from the Veteran's therapist, the therapist reported there were numerous days on which the Veteran could not leave his home due to PTSD symptoms.  The therapist also stated the Veteran was unable to establish or maintain effective relationships at that point.  In a VA examination shortly after the letter, the Veteran reported passive suicidal ideation and increased panic attacks.  As the evidence of record indicates the Veteran was no longer able to maintain relationships at this time, could not leave the home, and experienced increased symptoms in the form of suicidal thoughts, the Board finds the Veteran experienced total social and occupational impairment as of August 6, 2010.

The Board notes that VA examiners opined that the severity of symptoms reported at VA examinations was less than those characterized by treating psychiatrists and therapists.  In this case, the Board finds that the totality of the disability picture as evidenced by treatment records shows that the Veteran experienced symptoms more severe than reported at the VA examinations.  The VA examination findings appear to be outliers against the entire disability picture as evidenced by therapy and treatment records.  Therefore, the Board finds the treatment records to hold more probative value.  

Accordingly, the Board finds that the evidence supports the assignment of a 70 percent rating for PTSD from October 4, 2004, to August 5, 2010.  The Board finds that the preponderance of the evidence is against the assignment of a rating greater than 70 percent for PTSD prior to August 6, 2010.  The Board also finds that the evidence supports the assignment of a 100 percent rating for PTSD as of August 6, 2010, but not earlier.  All reasonable doubt has been resolved in favor of the Veteran in assigning those ratings.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016). 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn a livelihood with earnings common to the particular occupation in the community where the Veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has currently been assigned a 70 percent rating for PTSD from October 4, 2004, to August 5, 2010.  The Board finds that the PTSD made the Veteran unable to secure or follow a substantially gainful occupation due to the severity of symptoms during this period.  The evidence shows that the Veteran was unable to secure or follow a substantially gainful occupation due to the service-connected PTSD.  VA and private treatment records have attributed the inability to maintain employment during this time to psychiatric symptoms.  

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that TDIU is warranted as of October 4, 2004, and to August 5, 2010.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).



ORDER

Entitlement to an initial 70 percent rating, but not higher, for PTSD from October 4, 2004 to August 5, 2010, is granted.

Entitlement to an increased rating of 100 percent for PTSD as of August 6, 2010, is granted.

Entitlement to TDIU from October 4, 2004, to August 5, 2010, is granted.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


